       Case 3:19-cv-01032-N Document 4 Filed 05/03/19                 Page 1 of 4 PageID 55


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

CAREN DAVIS,                     §
           Plaintiff             §
v.                               §
                                 §                                         CC NO: 3:19-CV-OI032
TEXAS PREMIER RESOURCES, LLC.    §
d/b/a PREMIER TANK TRUCK SERVICE §
          Defendant.             §


         MOTION TO REMAND FOR LACK OF SUBJECT MATTER JURISDICTION




TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Plaintiff, CAREN DAVIS, (hereinafter referred to as "Plaintiff'), moves this

Court for an order remanding this action to the County Court at Law, No.2, Johnson County, Texas,

on the grounds that this Court lacks jurisdiction over the subject matter of this action. In support of

this motion, Plaintiff shows:

         Plaintiff has asserted that she was terminated from her employment because she refused to

preform an illegal act punishable by imprisonment. Plaintiff asserts that the federal statute violated

was 29 USC 211 and 216a in the FLSA.

         This case clearly falls under Sabine Pilot Service Inc v. Hauck, 687 S. Wo2d 733, 735 (I'ex.

1985), which is a narrow exception to the at will doctrine and allows a claim for wrongful

termination if a party is fired for refusing to perform an illegal act. There is no equivalent federal

statute or federal case law reaching the same decision.

         Plaintiff in this case does not reference a federal law which provides a cause of action for


Motion to Remand                                                                                 Page 1
       Case 3:19-cv-01032-N Document 4 Filed 05/03/19                    Page 2 of 4 PageID 56


wrongful tennination under the doctrine of Sabine Pilot. Federal courts are of limited jurisdiction

and subject-matter jurisdiction is a restriction on federal power.

         The issue as to whether Plaintiff was wrongfully tenninated is based upon Sabine Pilot, not

theFLSA.

         Defendant has cited two cases to support its assertion that reliance on the FLSA creates

federal jurisdiction. These cases Empire Healthchoice Assur, Inc. V . McVeigh, 547 U.S. 677 and

Singh v. Duane Morris, LLP, 538 F3rd 334 (5th Cir. 2008), both held that the Court lacked federal

jurisdiction to hear the case.

         A careful reading of the cases show that the Court lacks subject matter jurisdiction and do

not support removal as Defendant suggests.

         In Merrell Dow Pharmaceuticals Inc v. Thompson, 106 S. Ct. 3229 at 3237, the Supreme

Court stated:

                   "A complaint alleging a violation of a federal statute as an element of a state case
                   cause of action, when Congress has detennined that there should be no private,
                   federal cause of action for the violation, does not state a claim arising under the
                   Constitution, laws or treaties of the United States"

         In Willy v. Coastal Com, 855 F2, 1160 (5 th Cir. 1988), a Sabine Pilot case, the Plaintiff

asserted that he was frred for refusing to violate federal regulations. The Court held that the federal

law must be in the forefront of the case and not collateral, peripheral or remote and that violation of

these federal regulations are:

                   "Not substantial in relation to the claim as a whole, which is in essence one under
                   state law. The Texas common law doctrine stated in Sabine Pilot is one intended to
                   protect the rights of any employees, whether the law that they are frred for refusing
                   to violate is state or federal, environmental or otherwise, is wholly immaterial."


         In Marren v. Stout, 930 F. SUpp 2nd 675, (W.D. Texas, 2013), the Court citing Isbel v. Stewart

Motion to Remand                                                                                  Page 2
       Case 3:19-cv-01032-N Document 4 Filed 05/03/19                     Page 3 of 4 PageID 57


and Stevenson Ltd, 9 F. Supp 2nd, 731 (S.D., Texas 1998) stated:

                   ''the need to apply federal criminal law in a Sabine Pilot claim does not present a
                   substantial federal question because ''the state court is able to identify the elements
                   of these basic criminal statutes and no complex interpretation of these laws is
                   necessary" and because the federal statutes are not central to [a Sabine Pilot] claim,
                   which is a unique creature of state law."


         WHEREFORE premises considered, Plaintiffprays that the Court remand this case and order

Defendant to pay Plaintiff's attorney a small fee for having to file this Motion.



                                                  Respectfully submitted,
                                                  Law Offices of Christian Jenkins, P.C.

                                                   /s/ Christian Jenkins
                                                 , CHRISTIAN JENKINS
                                                   State Bar No.: 10625500
                                                   Old Town Office Plaza
                                                 . 1307-B W. Abram Street, Suite 100
                                                   Arlington, Texas 76013
                                                   jenkins5@aol.com
                                                   817.461.4222
                                                   817.461.5199 - Facsimile
                                                   ATTORNEY FOR PLAINTIFF


CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing instrument has been
sent via facsimile to the following:

                                          Paul M. Lanagan
                                          Meaders & Lanagan
                                          2001 Bryan St., Ste. 3625
                                          Dallas, TX 75201
                                          Plana&an@meaderslaw.com
                                          214-721-6210
                                          214-721-6289 - facsimile



Motion to Remand                                                                                    Page 3
       Case 3:19-cv-01032-N Document 4 Filed 05/03/19        Page 4 of 4 PageID 58




on this the~ day of May, 2019

                                     /s/ Christian Jenkins
                                     Christian Jenkins.




Motion to Remand                                                                Page 4
